Citation Nr: 1750007	
Decision Date: 11/03/17    Archive Date: 11/13/17

DOCKET NO.  13-24 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for right knee disability.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to a rating greater than 30 percent for painful stab wound scars of the abdomen, right upper extremity, left upper extremity, right lower extremity, and left lower extremity.  

4.  Entitlement to a rating greater than 10 percent for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to January 1990.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  As a consequence of rating decisions since then, the Veteran's stab wound scars of his abdomen and right and left upper and lower extremities are now rated as 30 percent disabling from the May 2011 date of claim.  The Veteran had commenced appeals on matters of service connection for bilateral pes planus, but he did not timely perfect that appeal, and so it is not before the Board.  

The Board acknowledges that there are additional issues that have been perfected but not yet certified to the Board.  The Board's review of the claims file reveals that the AOJ is still taking action on these issues, potentially the result of a hearing request.  As it appears that these claims are still being actively handled and developed by the RO, the Board will wait to exercise its appellate jurisdiction until after all pre-certification development has been completed and the issues have been formally certified to the Board.



FINDINGS OF FACT

1.  The Veteran's current right knee patellofemoral syndrome was not manifest in service and is unrelated to service.  

2.  The Veteran's current hypertension was not manifest in service or to a degree of 10 percent within 1 year of separation and is unrelated to service.  

3.  The Veteran's painful stab wound scars of his abdomen, right upper extremity, left upper extremity, right lower extremity, and left lower extremity are currently rated at the 30 percent maximum under 38 C.F.R. § 4.118, Diagnostic Code 7804, and a basis for additional compensation for them is not shown. 

4.  In February 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal for a rating greater than 10 percent for tinnitus is requested.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right knee disability are not met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

3.  The criteria for a rating in excess of 30 percent for painful stab wound scars of the abdomen, right upper extremity, left upper extremity, right lower extremity, and left lower extremity are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2016).

4.  The criteria for withdrawal of the appeal for a rating greater than 10 percent for tinnitus are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection, right knee and hypertension  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service connection may be awarded on a presumptive basis for certain chronic diseases listed in 38 C.F.R. § 3.309(a) that manifest to a degree of 10 percent within 1 year of service separation or during service and then again at a later date.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir.2013).  Cardiovascular-renal disease, including hypertension, is listed as a chronic disease.  Evidence of continuity of symptomatology may be sufficient to invoke this presumption if a claimant demonstrates (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 496-97(1997)); see 38 C.F.R. § 3.303(b).

Service treatment records show that in October 1987, the Veteran was seen for right leg pain after playing football.  He stated that he had pulled a muscle in his thigh.  The assessment was muscle strain probable to the thigh.  He was seen in December 1989 for a right thigh hamstring strain after playing basketball.  

Service treatment records show only normal blood pressure readings and no evidence approaching a diagnosis of hypertension.  [38 C.F.R. § 4.104, Diagnostic Code 7101, NOTE (1) (2016), defining hypertension, is being considered, in making this statement and adjudicating this claim.]  

In January 1990 and February 1994 service reports of medical history, the Veteran reported that he was in good health and on no medications, and he denied having or having had pertinent symptomatology including high blood pressure and knee and joint problems, and service examinations were normal at those times, including with normal blood pressure and right knee findings in January 1990 and in February 1994.  

An April 2003 VA medical record notes that the Veteran's blood pressure was 118/76 and that no current medications were shown in the computer.  Asymptomatic hypertension was on the Veteran's problem list.  He was advised to monitor his blood pressure at home and let VA know if his readings are 140/90 or higher.  He was considered to be obese and was given nutritional counseling and advised to exercise.  In January 2005, it was reported that he had a history of significant hypertension and was on hydrochlorothiazide.  

In the Veteran's May 2011 VA Form 21-526, he indicated that high blood pressure began in June 1987.  In July 2012, he stated that it was beginning to elevate in service and had continued to increase.  

On VA examination in March 2012, right knee patellofemoral syndrome was diagnosed.  

Based on the evidence, the Board concludes that service connection is not warranted for the Veteran's current right knee disability, which the evidence shows is patellofemoral syndrome.  The VA examiner in March 2012 reviewed the Veteran's claims folder, examined him, and found that he had right knee patellofemoral syndrome and opined that it was less likely than not incurred in service.  In the rationale section, the examiner noted that the Veteran had complained of right leg pain after playing football, in October 1987, and that the service treatment records showed that this was for a pulled muscle of the medial right thigh and that there was no indication of a knee problem.  The examiner noted that there had been subsequent treatment in service in December 1989 for an acute hamstring strain of the right thigh, but that again, there was no documentation then of an injury to the knee itself.  Additionally, the Veteran's separation examination and the other service examination in 1994 was normal and document no knee complaints.  

The examiner felt that given the lack of evidence of any right knee injury in service or complaints specifically related to the knee itself, the Veteran's current right knee condition was less likely than not incurred in or caused by service.  That opinion is supported by the service treatment records which show no right knee problems in service, the Veteran's denial of having or having had knee problems on service examinations in 1990 and 1994, and his negative physicals at those times.  

The Veteran reported at the time of the March 2012 VA examination that his right knee was injured while playing basketball in service, and that he fell on it and that it hasn't ever been right.  He also reported in July 2012 and August 2013 that right knee patellofemoral syndrome started in service.  However, these assertions are not supported by other evidence in the record.  His report implying that he had difficulty with the knee from the times of service injuries onward is less than credible as it is inconsistent with his lack of complaints when directly questioned on service examinations in 1990 and 1994 and the negative examinations at those times.  His February 2015 testimony that he hurt his right knee in service playing basketball and so forth appears to correlate with his thigh and hamstring muscle problems in service, rather than any actual knee joint problem like the one he has now.  Additionally, he is not competent, as a layperson, to diagnose or provide the etiology of his current right knee patellofemoral syndrome.  Medical expertise is required to opine on this complex medical matter.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Also based on the evidence, the Board finds that service connection is not warranted for the Veteran's current hypertension disability.  The preponderance of the evidence indicates that it was not manifest in service or to a degree of 10 percent within 1 year of separation, and that it is unrelated to service.  The documented blood pressure readings in service have been carefully reviewed and were all normal, and the Veteran denied ever having had high blood pressure and was found to be clinically normal on service discharge examination in January 1990 and again several years after service on a service examination in 1994.  Additionally, his current hypertension is not shown until many years after service.  The Veteran's more recent reports to the effect that he had high blood pressure readings in service and that his blood pressure was trending upwards in service are less than credible given the normal blood pressure readings in the record contemporaneous to service and in the few years thereafter.  Based on the same evidence, the preponderance of the evidence does not support a finding of hypertension in service or to a degree of 10 percent within 1 year of separation.  The criteria for a diagnosis of hypertension under 38 C.F.R. § 4.104 are not shown to have been met in service or within 1 year of separation.  

Higher rating for scars

Disability ratings are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. Part 4 contains the rating schedule.

The Veteran appeals for a higher rating than the 30 percent which is currently assigned for his painful stab wound scars of the abdomen, right and left upper extremity, and right and left lower extremity under 38 C.F.R. § 4.118, Diagnostic Code 7804.  A maximum 30 percent rating is assigned under Diagnostic Code 7804 when there are 5 or more scars which are unstable or painful.  

The Board has reviewed the record in light of other Diagnostic Codes in 38 C.F.R. § 4.118 and elsewhere in the rating schedule, and finds no basis to award any additional compensation for the scars at issue under any other Codes.  The Board notes in particular that the VA examiners in April 2015 and July 2016 indicated that none of the scars result in limitation of function, and that the scars have no impact on the Veteran's ability to work.  At the time of the 2016 examination, the examiner found that the Veteran had no other pertinent physical findings, complications, signs or symptoms (such as muscle or nerve damage) associated with any scar.  

Additionally, the Board has considered the Veteran's July 2012 contentions that the scar areas warrant additional compensation.  However, the total area of scars which are both deep and nonlinear is shown to be less than 6 square inches (39 sq cm) by the current VA examination reports of record, precluding any compensation under Diagnostic Code 7801 (2017).  Furthermore, the VA examination reports show that the Veteran does not have scars which are both linear and superficial, which have an area of 144 sq inches (929 sq cm) or greater, precluding any compensation under Diagnostic Code 7802. 

Neither the appellant nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016); Doucette v. Shulkin, 38 Vet. App. 366, 369-70 (2017).  No other matters have been raised concerning the scars, and the benefit of the doubt doctrine does not apply concerning any of the claims above, as the preponderance of the evidence is against them.  The evidence, including all outpatient treatment records, has been carefully reviewed in detail for each of the claims.  

Tinnitus rating

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran withdrew his tinnitus appeal, with the agreement of his representative, at his hearing before the undersigned and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

The Board would like to than the Veteran for his 4 years of honorable service, and wishes him well in his endeavors.  


ORDER

Service connection for right knee disability is denied.

Service connection for hypertension is denied.

A rating in excess of 30 percent for painful stab wound scars of the abdomen, right upper extremity, left upper extremity, right lower extremity, and left lower extremity is denied.

The appeal for a rating greater than 10 percent for tinnitus is dismissed.




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


